Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 stand rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (WO 2014/170882), hereinafter “Fowler”.
	Fowler teaches a water-soluble pouch (see abstract) which comprises at least two compartments, preferably three or more compartments, and wherein each compartment is liquids, gels, powders and granules (see page 2, lines 7-11), wherein the water-soluble pouch reads on the water-soluble capsule, and wherein the products  are understood to include detergent products. The multi-compartment pouch is formed from two water soluble substrates wherein the pouch is substantially symmetrical about a weld line between the two substrates (see page 2, lines 4-6; see also page 4, lines 24-25, 28-29).  The multi-compartment water-soluble pouch comprising two water-soluble substrates having at least two open compartments are formed and filled in a base web and closed by sealing with a lidding web wherein at least one open compartment is formed and filled before another open compartment is formed and filled (see page 4, lines 24-27). The compartments are disposed within the pouch such that they provide resistance to planar distortion (see page 5, lines 2-3). The compartments can have any shape such as square, rectangular with rounded corners, or triangular or pentagonal with rounded corners, or circular or elliptical although these shapes are by no means limiting (see page 16, lines 9-22). The pouch contains a divided perimetric compartment (see page 5, line 7). The compartments are disposed within the pouch such that any bending axis arbitrarily laid across the pouch cuts through the body of at least one compartment (see page 6, lines 17-18). Figure 2, as shown below, shows plan, sectional and perspective views of a multi-compartment pouch made from two substrates and the configuration in plan view is a circular or elliptical with a divided perimetric compartment  (see page 12, lines 11-12; Table on page 14; Figure 2).


    PNG
    media_image1.png
    749
    692
    media_image1.png
    Greyscale

 As shown in Figure 2, there is seen one central compartment (1a) and two adjacent side compartments (1b and 1c) and has a second order rotational symmetry. Each compartment 1a, 1b and 1c is formed between the base web 2 and the top or lidding web 3; and the footprint 5 of the pouch 1 and the number, shape and arrangement of the compartments 1a, 1b and 1c is exemplary only and other configurations that may be employed will be apparent to those skilled in the art (see page 15, lines 4-12).  Fowler also teaches that many possible designs of multi-compartment pouches having at least two compartments may be produced (see page 19, lines 29-30). The construction and arrangement of the elements as shown in the exemplary embodiments are illustrative only; although only a few embodiments of the present disclosure many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values or parameters, mounting  arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited (see page 26, lines 16-22).  Fowler, however, fails to specifically disclose: (1) a three-compartment water-soluble capsule formed from two sheets, wherein each compartment contains a part of a liquid detergent composition, the three compartments being arranged side-by-side to provide a central compartment flanked on respective sides by a first side compartment and a second side compartment, the two sheets being sealed together to form a sealing web as those recited, and wherein each internal sealing web has a curved shaped and is free of straight portions as recited in claim 1; and (2) the radius of curvature of each internal web in the range 12mm to 22mm as recited in claim 3; the width of each internal sealing web as recited in claim 3; and the extent of reduction of spacing between two internal sealing webs as recited in claims 5-6, respectively. 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a three-compartment water-soluble pouch or capsule, made from two substrates as disclosed by Fowler on page 2, lines 4-6 and page 4, lines 24-25, 28-29, wherein each compartment contains a part of a liquid detergent composition because the compartments may contain different products such as liquids as disclosed by Fowler on page 2, lines 7-11.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values or parameters, mounting  arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited as disclosed by Fowler on page 26, lines 16-22. Hence, the configuration of the three compartments and the internal sealing web will be readily envisaged in view of the teachings of Fowler. 
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radius of curvature of each internal web, the width of each internal sealing web, and the extent of reduction of spacing between two internal sealing webs within those recited because variations in sizes, dimensions, structures, shapes and proportions of the various elements, values or parameters, mounting  arrangements of the various elements of the pouches and chambers including the sealing webs is within the level of ordinary skill in the art as suggested by Fowler.

Response to Arguments
Applicant's arguments filed on April 5, 2021 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Fowler, Applicant argues that paragraph [0008] of the published Application discusses Fowler’s teachings in WO2014/170882 and  stated in part that the designs usually consist of a central compartment which is not just partnered by side compartments but is actually surrounded by them, and the only design where the seal passes from one side to the other without splitting is FIG. 14 which is a dual compartment system; and in all other designs a central compartment is used to provide stability against the drooping portion.
	The Examiner respectfully disagrees with the above arguments because as stated in paragraph 5 above, Fowler teaches that  many possible designs of multi-compartment pouches having at least two compartments may be produced as disclosed on page 19, lines 29-30. Fowler also teaches that the construction and arrangement of the elements as shown in the exemplary embodiments are illustrative only; although only a few embodiments of the present disclosure have been described in detail, those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values or parameters, mounting  arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited (see page 26, lines 16-22).  
	Applicant also argues that the internal sealing web of Fowler is not free of straight portions as required in amended claim 1. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.), MPEP 2144.04 IV. B. While Applicant discussed the advantages of the configurations in paragraphs [0013] and [0019] of the published Application, Applicant has not provided factual evidence showing the criticality of the claimed invention when compared to the configurations disclosed in the closest prior art, i.e. Fowler. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is considered cumulative to or less material than the prior art discussed above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761